DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on December 28, 2021.  They have been fully considered and have overcome the following rejections:

claims 9, 11, 17, and 22 rejected under 35 U.S.C 112(a)
claims 1-24 rejected under 35 U.S.C. 112(b)
claims 1-6, 10, 13, 18, 19, 21, and 24 under 35 U.S.C. 102(a)(1)

The rejections have therefore been withdrawn.
With respect to the rejection of claims 13-24 under 35 U.S.C. 112(a), Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argued that “providing detailed structure for a ‘trusted sequence circuitry’ is unnecessary and superfluous in 1.  Applicant also cited Examiner’s arguments regarding conventional circuits and their associated functions as evidence that the specification need not disclose the structure of a trusted sequence circuitry in the same way that the specification need not disclose the structure of an ALU, for example, since an ALU is a conventional circuit performing conventional functions2.  The Examiner respectfully disagrees, and notes that the rejection is based on an absence of any disclosure of structure for the trusted sequence circuitry.  A text search of the specification reveals that each instance of “trusted sequence circuit” or “trusted sequence circuitry” is accompanied by a purely functional description of its behaviors.  The specification is completely silent regarding any structure for the circuit, failing to provide even a high level description of what the trusted sequence circuitry might comprise.  Additionally, given the citation of MPEP § 2163.3(a), Applicant’s argument presumes that the structure of a trusted sequence circuit is conventional and well-known.  This amounts to a tacit admission that Applicant’s invention is unpatentable for being conventional and well-known.  Claim 13 recites a number of well-known components (such as a program memory, a processor, an interface, and a persistent memory) performing conventional functions associated with the components.  The primary inventive functionality of claim 13 is recited as being performed entirely by the trusted sequence circuitry (sending the program to the first device, holding in restricted mode, initiating execution of the program, preventing functionality of the first device, etc.).  If the trusted sequence circuitry has a well-known structure capable of performing these functions such that it need not be disclosed (in the same way an ALU has a well-known structure to perform conventional arithmetic and logic functions), then the circuit is well-known and conventional and therefore obvious under 35 U.S.C. 103(a).  If not, then the specification must provide teaching of its structure.
3.  The Examiner respectfully disagrees.  Paragraph 0018 merely indicates the invention may be implemented in a number of known embodiments such as processors, ASICs, PLDs, etc.  This teaching is at a high level of generality and fails to provide any teaching indicative of structures for the trusted sequence circuitry.  Notably, it fails to specifically identify the trusted sequence circuitry as the object of this teaching.  
The rejection is therefore maintained.  Applicant’s amendments have also necessitated additional, new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-24 recite a device comprising “trusted sequence circuitry” configured to perform a variety of functions.  The specification fails to provide adequate written description of trusted sequence circuitry capable of performing these functions.  The specification discloses an abstract functional block described as “trusted sequence circuitry” (i.e., Fig. 2, trusted sequence circuitry 214), and discloses a number of functions attributed to this abstract functional block, circuitry that performs these functions.  The specification is entirely silent with regards to the composition of the abstract functional block described as trusted sequence circuitry.  Because this block is shown at a high level of generality and disclosed in a purely functional manner, a recitation of circuitry cannot be supported by the specification as filed.
For the purposes of examination, any prior art reference that discloses a device performing the claimed functions of the trusted sequence circuitry will be interpreted as disclosing the circuitry itself.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13-24 are rejected as being indefinite because it is unclear whether claim 13 recites a particular component or an intended or permissible use of the component.  A circuit that “is to” perform function X recites an intended use for the circuit, whereas a circuit that is “configured” to perform function X recites a specific circuit.  Alternatively, if the circuit is a programmable circuit, then a circuit that “is to” perform the function may correspond to a generic, un-programmed circuit which is not specifically prevented from being configured to perform function X.  It is unclear whether claim 13 is directed towards specific component 

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s remarks, pp. 13, first paragraph
        2 Pp. 11-12
        3 Pp. 13, second paragraph